 195303 NLRB No. 29DAVIES MEDICAL CENTER1On June 5, 1990, Administrative Law Judge Joan Weider issued the at-tached decision. The Respondent filed exceptions and a supporting brief.The General Counsel filed limited cross-exceptions and an answering brief.The Charging Party filed an answering brief. The Respondent filed an answer-
ing brief to the cross-exceptions.The National Labor Relations Board has delegated its authority in this pro-ceeding to a three-member panel.2The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
resolutions with respect to credibility unless the clear preponderance of all the
relevant evidence convinces us that the resolutions are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing the find-
ings.3In affirming the judge's conclusion that the Respondent failed to exercisereasonable diligence so as to reply timely to the Union's January 19, 1989 in-
formation request, we note that the Respondent has not contested the relevance
of any of the information requested.4Given this finding that the Respondent coercively interrogated employeeDorn, Member Devaney finds it unnecessary to pass on the allegations that
the Respondent also violated Sec. 8(a)(1) by coercively interrogating employee
Evans because finding the additional violations would essentially be cumu-
lative and would not materially affect the Order.5Member Devaney does not rely on this conduct in finding that the Re-spondent coercively interrogated Dorn.6We shall modify the judge's recommended Order language to encompassthis additional unlawful interrogation. We shall also add remedial provisions
relating to the Respondent's unlawful conduct with respect to the bargaining
information requested by the Union. Although the complaint allegation con-
cerned the Respondent's failure to supply the information in a timely and dili-
gent manner, the fact is that the information was never supplied because the
Respondent unlawfully withdrew recognition. In these circumstances, we shall
affirmatively order the Respondent to supply the requested information. Fi-
nally, we note that the judge provided in her recommended Order for make-
whole relief in the event that the Respondent made any unilateral changes after
its unlawful withdrawal of recognition. The complaint, however, did not allege
unilateral changes, the issue was not litigated, and the judge made no unilat-
eral change finding. Consequently, there is no basis for the make-whole rem-
edy, and we shall not include it in our Order.Davies Medical Center and Hospital & Health CareWorkers Union Local No. 250, Service Employ-
ees International Union, AFL±CIO. Case 20±CA±22559May 31, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHOne of the unfair labor practice issues presented inthis case is whether the Respondent's president, Greg
Monardo, violated Section 8(a)(1) of the Act by ques-
tioning employee Richard Dorn about the circulation
of union authorization cards.1The judge found thatMonardo did not engage in unlawful interrogation, and
the General Counsel has filed exceptions to this find-
ing.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions,3except that, as discussed below, we findmerit in the General Counsel's exceptions to the
judge's failure to find that Monardo violated Section
8(a)(1) by interrogating employee Dorn.4According to Dorn's credited version of the incidentin dispute, Monardo summoned him to the president's
office in April 1989. As chief shop steward, Dorn dis-
cussed union-related matters with Monardo two or
three times a year. In this instance, Greg Monardo
said, ``I heard that there were cards going around from
the Union.'' Dorn admitted this activity. Monardo then
asked how many cards were signed. Dorn said that he
did not know, except for the card he had signed.
Monardo requested that cards not be circulated during
``hospital time.'' Monardo testified that he had re-
ceived complaints about the circulation of union au-
thorization cards during working time, in contravention
of the Respondent's valid no-solicitation rule.The judge found that Monardo's conversation withDorn about the circulation of union cards was not un-
lawfully coercive. She based this finding on evidence
that the two had previously discussed union matters,
Monardo's inquiry related to the Respondent's valid
no-solicitation policy, and his specific question about
the number of card signings ``could readily be inter-
preted as an attempt to determine the extent of the vio-
lations'' of this policy.Contrary to the judge, we find that Monardo's in-quiries were coercive. They occurred in the context of
other unfair labor practices which are fully described
in the judge's decision. These unlawful activities in-
cluded interrogation of another employee by Monardo
and his father5and the participation of the Respond-ent's supervisors and employee agents in soliciting em-
ployees to decertify the Union. Furthermore,
Monardo's expressed concern with enforcing a valid
no-solicitation rule did not require the particularly in-
trusive question about how many union cards had been
signed. Finally, we note that the Respondent had per-
mitted and assisted solicitation during working time ofemployee signatures on a decertification petition. In
these circumstances, we find that it would reasonably
appear to Dorn that the Respondent's president sought
to discover whether the Union was having any success
in a last minute effort to counteract the unlawful decer-
tification campaign and that Monardo further sought to
chill the prounion effort. Based on the foregoing, we
find that Monardo interrogated Dorn in violation of
Section 8(a)(1).6ORDERThe National Labor Relations Board orders that theRespondent, Davies Medical Center, San Francisco,
California, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Coercively interrogating employees about theirunion membership, activities, or support.(b) Urging, encouraging, and soliciting employees tosign a petition to decertify Hospital & Health Care
Workers Union Local No. 250, Service Employees 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
7If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''International Union, AFL±CIO, as their exclusivecollective- bargaining representative.(c) Withdrawing recognition from, or refusing tobargain collectively with, the Union as the exclusive
representative of all the employees in the following
unit, which is appropriate for collective bargaining
within the meaning of Section 9(b) of the Act:All full time and regular part-time employees, in-cluding short-hour and casual employees covered
under the terms of Respondent's bargaining pro-
posal implemented on or about April 1, 1988, ex-
cluding all other employees, guards and super-
visors as defined in the Act.(d) Refusing to furnish, in a timely and reasonablydiligent manner, information requested by the Union
that is relevant and necessary to its role as the exclu-
sive bargaining representative of the unit employees.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Recognize and bargain with the Union as the ex-clusive representative of the employees in the unit de-
scribed above.(b) On request, provide the Union with relevant bar-gaining information which it previously requested in a
January 19, 1989 letter.(c) Post at its facility and place of business in SanFrancisco, California, copies of the attached notice
marked ``Appendix.''7Copies of the notice, on formsprovided by the Regional Director for Region 20, after
being signed by the Respondent's authorized represent-
ative, shall be posted by the Respondent immediately
upon receipt and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material.(d) Notify the Regional Director in writing within20 days from the date of this Order what steps the Re-
spondent has taken to complyAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
coercively interrogate our employeesabout their union membership, activities, or support.WEWILLNOT
urge, encourage, and solicit our em-ployees to file a petition to decertify the Union, and/or
coercively solicit our employees' signatures to such a
petition.WEWILLNOT
withdraw recognition from, or refuseto bargain collectively with, Hospital & Health Care
Workers Union Local No. 250, Service Employees
International Union, AFL±CIO, as the representative of
our employees in the appropriate unit described as fol-
lows:All full time and regular part-time employees, in-cluding short-hour and casual employees covered
under the terms of our bargaining proposal imple-
mented on or about April 1, 1988, excluding all
other employees, guards and supervisors as de-
fined in the Act.WEWILLNOT
refuse to furnish, in a timely and rea-sonably diligent manner, information requested by the
Union that is relevant and necessary to its role as the
exclusive bargaining representative of the unit employ-
ees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
recognize and, on request, bargain with theUnion as the exclusive representative of the employees
in the above-described unit concerning terms and con-
ditions of the employment and, if an understanding is
reached, embody the understanding in a signed agree-
ment. 197DAVIES MEDICAL CENTER1All dates are in 1989 unless otherwise stated.2This heading reflects the name of Respondent as modified at the hearing.3Based on this admission, I find Respondent is an employer within themeaning of Sec. 2(2) of the Act, engaged in commerce within the meaning
of Sec. 2(6) and (7) of the Act.4Respondent admits and I find the following employees constitute a unit ap-propriate for the purposes of collective bargaining within the meaning of Sec.
9(b) of the Act:All full time and regular part-time employees, including short-hour and
casual employees covered under the terms of Respondent's bargaining
proposal implemented on or about April 1, 1988, excluding all other em-
ployees, guards and supervisors as defined in the Act.5The negotiations failed because the parties could not agree on the inclusionof a union-security clause and the terms and conditions of the health plan.WEWILL
, on request, provide the Union with rel-evant bargaining information which it previously re-
quested in a January 19, 1989 letter.DAVIESMEDICALCENTERDavid F. Sargent, Esq., for the General Counsel.Gerald R. Lucey, Esq. and Gabriela E. Georgi, Esq. (Corbett& Kane), of Emeryville, California, for the Respondent.Vincent Harrington, Esq. (Van Bourg, Weinberg, Roger &Rosenfeld), of San Francisco, California, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASEJOANWIEDER, Administrative Law Judge. This case wastried in San Francisco, California, on January 16 and 17,
1990.1The charge was timely filed on March 24, 1989, byHospital & Health Care Workers Union Local No. 250, Serv-
ice Employees International Union, AFL±CIO (the Union).
This charge resulted in the issuance of a complaint on May
4, 1989, which was amended at hearing, alleging that Davies
Medical Center2(Respondent or the Company) violated Sec-tion 8(a)(1) and (5) of the National Labor Relations Act.Specifically, the complaint alleges Davies Medical Center,violated Section 8(a)(1) of the Act by unlawfully encourag-
ing its employees to sign a petition seeking the decertifica-
tion of the Union and by unlawfully interrogating its employ-
ees. The complaint also claims Respondent violated Section
8(a)(5) and (1) of the Act by failing to furnish the Union
with relevant information and by its unlawful withdrawal of
recognition of the Union as the exclusive collective-bargain-
ing representative of its employees.The Respondent, in its answer to the complaint, conceded,inter alia, that it meets one of the Board's jurisdictional
standards,3but denies committing any unfair labor practices.Respondent also admits, and I find, the Union is, and has
been at all times material, a labor organization within the
meaning of Section 2(5) of the Act.On the entire record, including my observation of the wit-nesses, and after careful consideration of the posttrial briefs,
I make the followingFINDINGSOF
FACTI. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundMost of the background facts are undisputed. Respondentis an acute care hospital licensed for 356 beds with between
800 to 900 employees represented by 4 unions. Respondent
admits that at all material times the following individuals are
supervisors within the meaning of Section 2(11) of the Act
and agents within the meaning of Section 2(13) of the Act:
Greg Monardo, president; George Monardo, Greg's father,vice chairman; Kathleen Kane, vice president of human re-sources; Dr. Isabel Walsh, chief house physician; Bob Bai-
ley, director, housekeeping and laundry departments; and
Ethel Hendy, assistant director, dietary department.Respondent and the Union have had a long term collec-tive-bargaining relationship of about 52 years.4In 1987 therewas a decertification election which the Union won by a vote
of 82 to 33. The Union was certified as the unit's exclusive
collective-bargaining representative on October 27, 1987. On
April 30, 1987, the last negotiated collective-bargaining
agreement expired; negotiations for a successor agreement
were unsuccessful,5and the Company unilaterally imple-mented an agreement effective April 1, 1988.From about December 1986 until December 1988, theUnion was under the trusteeship of the International. After
a union election, a complete change in supervisory positions
of the Union occurred. There was no evidence that such
trusteeship or change in local leadership in December 1988,
adversely affected the operations of the Union or caused
member disaffection. Also, in 1988 the Union twice gave Re-
spondent strike notices. There is no claim the Union called
a strike at Respondent or that these notices or other union
actions caused disaffection with the Union among its mem-
bers employed at Respondent.B. Request for Information and BargainingOn January 19, 1989, the Union sent Respondent a cer-tified letter requesting amendment of the contract effective
April 30, 1989. In contemplation of resumed negotiations,
the Union appended to this letter to Respondent a request for
information. The requested information included, for each ac-
tively employed bargaining unit employee, their name, classi-
fication, date of hire, seniority date, birth date, department,
status: such as regular full time, shift, health plan coverage,
race or ethnic group, sex, home telephone number and ad-
dress, and social security number. Also requested were: the
total bargaining unit hours in 1987 and 1988 for vacation,
sick leave, holidays, and education leave; total costs to Re-
spondent in 1987 and 1988 for certain named trust funds; thecurrent job description for each bargaining unit classification;
information concerning all health and retirement plans of-
fered employees in the unit; copies of any personnel hand-
book given employees; and copies of written personnel rules,
regulations, policies, or procedures currently in effect. The
letter ended with the following:Thank you for your anticipated cooperation. You maydeal directly with a representative of Local 250 with re-
spect to the presentation of this information at a mutu-
ally convenient time and place.Lawrence Corbett, who has negotiated between 250 to 300collective-bargaining agreements with the Union, testified,
without refutation, that in late 1975, the Union started to re- 198DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
6Another example of the need for the information for bargaining is the re-quest for job descriptions. As Cornejo explained:In the hospital division, especially, job descriptions are constantly chang-
ing. Employees' duties are getting more specialized. Duties are added to
employees. And oftentimes proposals are coming forward from employees
that address the issue of adjustments for special expertise or the more dif-
ficulty of the job that's involved. And that would assist us in determining
whether or not those wage adjustments are valid.7Cornejo testified the Union wanted to negotiate forcefully and ensure Re-spondent provided the requested information, but there is no evidence these
wants were related to Respondent.8Tijerino told Perez, Hendy ``wanted me to go and see Bob, and I wentover there, and they spoke to me about a union.'' Tijerino was unsure ofMaria's last name.9The record clearly demonstrates the employee Hendy sent Tijerino to seewas Betty Lerias, and I so find.quest information along with its reopener letters and it hascontinued this practice, with modification of the information
requested, such as the information requested in their January
19 letter. Corbett claims he never supplied the requested in-
formation prior to the commencement of negotiations. He in-
dicated the request for information was usually addressed at
the first negotiation session. The last time he negotiated with
the Union on behalf of Respondent was in 1983 or 1984. Hewas aware there was a substantial change in the direction of
the management of the Union in 1988. There was no testi-
mony by the attorney currently representing Respondent con-
cerning the January 19 request for information, including
their understanding of any impact of past practices upon the
timely provision of the requested information. Respondent
never questioned the relevance of the requested information.On April 5, 1989, Respondent notified the Union effectiveMay 1, 1989, the date the unilaterally implemented agree-
ment expired, they would no longer recognize the Union.
This letter also advised the Union that Respondent had re-
ceived a petition signed by a majority of the employees in
the bargaining unit expressing their desire to no longer be
represented by Local 250. In response to this letter, the
Union, by Lead Field Representative Ralph Cornejo, asked
to see a copy of the petition because the Union has ``a good
faith doubt as to the validity of the petition.''Cornejo was assigned by the Union in mid-March 1989 asthe business agent to service the collective-bargaining agree-
ment with Respondent. After familiarizing himself with the
files and consulting with a field representative, Cornejo de-
termined the Union needed the information requested in the
January 19 letter in preparation for negotiations. For exam-
ple, the race or ethnicity of employees was sought to deter-
mine if certain groups were disproportionately present and if
so, the Union could submit proposals to rectify the situation.
Similarly, all the information sought was to assist the Union
in determining whether or not certain negotiating positions
should be taken and if traditional viewpoints needed to be al-
tered.6I find the information the Union requested in the Jan-uary 19 letter was clearly relevant to its duties as the collec-
tive-bargaining representative of the employees in the above-
described unit.Cornejo admitted the Union for a number of years hadbeen requesting information similar to that sought in the Jan-
uary 19 letter and over the years the requests were attached
to the opening letter. Cornejo also admitted the Union made
no further request for information after January 19, until after
it received Respondent's withdrawal of recognition letter of
April 5.7Respondent, by its attorney, replied to the Union's re-quests for information by letter dated April 18, 1989. This
letter informs the Union that Respondent is refusing to bar-
gain for a new agreement as requested in the Union's Janu-ary 19 letter because, as they previously informed the Union,``a majority of employees have filed petitions with the Hos-
pital stating they no longer wish to be represented by Local
250.'' By the same letter, Respondent refused to provide the
Union a copy of the petition because: ``Several employees
have expressed fear of retaliation if Local 250 were to see
their signatures on such a petition. We have no legal obliga-
tion to turn this petition over to you.''By letter dated May 8, 1989, the Union demanded bargain-ing for a new agreement. This demand was repeated by the
Union in a letter dated June 14, 1989. I conclude the record
amply supports a finding the Union made timely, unequivo-
cal demands to bargain.C. The Decertification PetitionThe General Counsel and the Union assert Respondentviolated Section 8(a)(1) of the Act by soliciting employees
to repudiate their support for the Union. Respondent claims
it did not solicit employees to withdraw their support from
the Union.Evelia Tijerino, a kitchen worker supervised by Hendy,testified, during February Hendy told her she wanted her to
see Bob Bailey. Hendy took her to the laundry in the base-
ment and asked an employee, Elizabeth Santos, for Bailey.
Bailey had to be called, and when he arrived Santos told
Tijerino, ``They want me to talk to you about a union.'' At
that juncture, Bailey said to Hendy, ``Come on, let's go.
She's going to talk to her. ... She's got to talk to her.''

After Bailey and Hendy left, Santos spoke to Tijerino in
Spanish. Santos said:... the people from the department had signed a piece
of paper because they don't want to be in the union
anymore because they pay and pay and the union
doesn't do anything for them. And she was telling me
about some people that she said she knew and they
have problems and the union didn't do anything for
them.So then I said, ``Well, if the union doesn't do any-thing for you, I don't know why they're so anxious for
you to get out of it.''Santos also told her ``they just want me to tell you this.''Tijerino had never met Santos before and had never pre-viously spoken to her about the Union. Tijerino had never
previously spoken to Hendy about the Union and she had not
previously met or spoken to Bailey. Tijerino asked Santos
who Bailey was and was told he was in charge of the laun-
dry. She was absent from her job for about 30 minutes, hav-
ing gotten lost on the way back to the kitchen from the laun-
dry area. Tijerino mentioned this conversation with Santos to
a coworker, Marie Perez,8that day or the next day.Later in the month of February, Hendy told Tijerino andan employee named Regina they were ``to go and see Betty
today,'' she said, ``and it's important to go and see Betty.''9Following Hendy's instruction, Tijerino tried to call on
Lerias, who works in the payroll office, but she could not 199DAVIES MEDICAL CENTER10The two previous visits Tijerino made to the payroll office looking forLerias pursuant to Hendy's instructions were during working time, not during
a break. There was no evidence Respondent permitted employees to visit other
employees during worktime or breaks, such as Santos and Lerias. On the con-
trary, Respondent had an admittedly valid no-solicitation rule which included
solicitation for antiunion petitions.11Lerias did not specifically refute Tijerino's testimony she made referenceto others having spoken to her.12The fact Lerias informed Ramirez and Tijerino they did not have to signthe petitions did not mitigate the coercive nature of the violation. Ramirez and
Tijerino were told to see Lerias by their supervisor and were not clearly as-
sured their refusals to sign the petition would not result in retribution.find the office. The following day, Hendy inquired if she hadseen Lerias, and Tijerino replied she tried but was unable to
find her, she could not locate her office. Hendy again told
her she wanted her to go to see Lerias. Tijerino found the
payroll office but Lerias was not there, so Tijerino returned
to work. Hendy asked if she talked to Lerias and Tijerino ex-
plained she was not there, she probably had the wrong office.
Hendy then told Tijerino she would take her to see Lerias.
Hendy escorted Tijerino to the payroll office but Lerias was
not there so she told Tijerino ``I want you to go back and
see her after your break or before your break.'' Hendy never
told Tijerino why she wanted her to see Lerias.Pursuant to instructions, Tijerino returned to the payrolloffice while on break.10Tijerino then testified:I asked for Betty and she said she was Betty, and shesaidÐand at the same time she picked up a piece of
paper and she showed it to me. She said, ``I want to
talk to you about the union.'' And she said, ``I know
they have talked to you before,11and if you want''Ðand she told me that if I want to be out of the union,
I had to sign the piece of paper. And she said that a
lot of people had signed because they don't want to be
in the union anymore. ...
And she said, ``If we have enough signatures, wecan take the union out of the hospital.''I told her I was confused. I didn't know what to say,I said, but I don'tÐwhat I don't understand is if the
union doesn't do anything for us, why do they want us
to get out of the union?And she said that you just pay and pay and theydon't do anything for you. And she aid, ``Well, thinkabout it. We're not forcing you.'' But she said if I de-
cide to sign, to come back and ask her. And she said,
``Don't tell anybody about this.''There was a man working in the payroll office who thentold Tijerino ``if I go back and she wasn't there, if IÐhe
could ask meÐhe said to ask him about the piece of paper
again.'' Tijerino then returned to work and Hendy asked if
she had talked to Lerias. When Tijerino said yes, Hendy re-
plied, ``Okay.'' That was the first time Tijerino spoke to
Lerias.Hendy also escorted Felix Ramirez to the payroll office tosee Lerias. Hendy was his supervisor. Hendy called him into
her office and:So she told me the hospital right now has a problemwith the union. I said, ``Oh, I see. So what do you need
from me?'' ``I show you something.'' And then she
opened the door from her offices and we went to theÐ
another office, and she showed me two girls that was
in the offices. Two persons was in the offices.After having his memory refreshed by reference to his affida-vit, he testified Hendy also ``told me if you want in the
union, you don't have to sign. If you don't want in the
union, you'll have to sign. That's what she says.''12Ramirez exhibited difficulty in recalling the events. Ini-tially, he claimed he did not complain to anyone about being
pressured to join the Union, and then he admitted he men-
tioned to both Hendy and his brother-in-law, who also works
at the hospital, that he was being pressured to join the Union.
Also, on cross-examination, he admitted Hendy said: ``The
hospital has a union, but if you don't want the union you can
go to this office. But if you want the union, you don't have
to go to the office.''Ramirez had difficulty recalling the name of the womanhe saw in the office but he was able to describe her. He ini-
tially called the woman Aurora in his affidavit, but shortly
before testifying, inquired and learned her first name was
Betty. Lerias readily admitted calling Ramirez down to the
payroll office and asking him to sign the petition.Initially, Ramirez testified Lerias said: ``All you have todo is sign here.'' Lerias showed him a piece of paper the
color of a yellow legal pad. Ramirez replied, ``Why do I
have to sign that paper?'' ``Because,'' she saysÐshe says,
``Because many people sign here.'' ``What do you mean
`many people?''' I say, ``What do you mean `many peo-
ple?''' ``That's for people who don't want a union. Only you
have to write in this space.'' I say, ``I can't sign.'' After his
memory was again refreshed by resort to his affidavit, Rami-
rez testified Lerias said:``You have to sign this paper.'' I say, ``Why do I haveto sign this paper?'' [Lerias replied] ``If people don't
want the union.''Ramirez never had a previous occasion to go to the payrolloffice. After his discussion with Lerias, Ramirez returned to
his work in the kitchen. He did not have any conversation
with Hendy concerning the petition. He claims, if Hendy had
not asked, he would not have gone to the payroll office.
Hendy never inquired whether he signed any documents inthe payroll office.Lerias, a payroll specialist, learned of the petition in theladies lounge during a break. She regularly took her breaks
in the lounge with other Filipinos who discussed the Union,
particularly Aurora Arangcon and Loretta De Guzman. Most
of these Filipinos worked in housekeeping. As previously
noted, Bailey is the supervisor in housekeeping. There were
no members of management present during these breaks. Ac-
cording to Lerias, Arangcon gave her the petition to keep in
the payroll office so that the employees who work the night
shift can have access to the petition because Arangcon fin-
ished her shift at 4 p.m. and the night shift starts at 4:30 p.m.
Lerias has the same working hours as Arangcon, 8 a.m. to
4 p.m. She did not explain how her keeping a copy of the
petition facilitated night-shift employees signing the docu-
ment. There is no corroborative or other evidence this ar-
rangement made the petition available to the night shift. 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
13Lerias could not recall who told her Ramirez and Tijerino might want tosign the decertification petition.14As found in Pur O Sil, Inc., 211 NLRB at 337 (1974):An additional cogent reason for crediting the versions of the General
Counsel's witnesses is the Respondent's failure to call other witness ...

all of whom played roles of special significance with respect to important
issues in this proceeding. The failure of the Respondent to produce these
three material witnesses at the trial to corroborate the testimony of ¢other
Respondent witnesses renders their versions of what occurred dubious,
and also warrants drawing an adverse inference that if these absent wit-
nesses had been produced their testimony would not have been favorable
to the Respondent. [Interstate Circuit v. U.S., 306 U.S. 208, 225, 226;NLRB v. Wallack & Schwalm Co., 198 F.2d 477, 483 (3d Cir. 1952);Concord Supplies & Equipment Corp., 110 NLRB 1873 (1979).]Lerias kept the petition in an interoffice envelope at thebottom of her in basket. It was left there until one of the em-
ployees soliciting signatures, usually Arangcon, needed it,
and she would come, get the petition and then return it later.
On about five occasions, employees would come to her of-
fice and ask to sign the petition. Lerias admitted calling
Hendy twice asking to have Tijerino and Ramirez released
to come to her office. She claims she did not tell Hendy why
she wanted to see these employees; she often had to call su-
pervisors and request employees come to her office for work-
related matters. She admitted to requesting one other em-
ployee be released by their supervisors during the workday
so they could come to her office to be asked to sign the de-
certification petition. Lerias did not reveal how she knew
who to call to the office to solicit signatures for the petition.Lerias also claims she did not tell her supervisor or anyonein personnel what she was doing with the decertification peti-
tion. Lerias frequently leaves her office to go to the adminis-
tration office to check signatures and to human resources,
which is in the personnel department, to duplicate material
or check on some work-related matters. She admitted to so-
liciting her assistant to help in obtaining signatures on the
petition in the event an employee in the unit came to their
office seeking to sign the petition. Lerias was not in the bar-
gaining unit represented by the Union. She is not represented
by any bargaining agent. She failed to explain her active in-
volvement in soliciting signatures of unit members, but her
actions clearly exceeded her described role of acting as a
mere repository for the petitions to provide easy access to
late-shift employees.Lerias claims when Ramirez came to the office: ``I toldhim that I heard that he wished to sign the petition. And, so,
I showed him the list, that if he doesn't want to join the
Union, he can sign it. If he doesn't want to sign it, fine. No
one is going to force him.'' The women in the lounge told
her Ramirez wanted to sign the petition. She believes he
signed. Lerias did not divulge the source of her information
Ramirez13wished to sign the petition but the only employeeof Respondent who was shown on the record to have pre-
viously spoken to him about continued union representation
was Hendy.Lerias also telephoned Hendy to send Tijerino to the pay-roll office to see if she would sign the decertification peti-
tion, having heard from someone in the lounge that she
might want to sign. She told Tijerino:... that I heard that she wished toÐnot to join the
Union. And that I heard that she wanted to sign. So,
I showed her the list. And she said that she'll think
about .... 
And that I told herÐI also told her thatshe's not forced. It's up to her to sign or not, even if
she doesn't want to join the Union and she doesn't
want to sign. It's up to her.Q. Okay. Did she say anything else to you?A. She just said that she'll think about it.The testimony of Lerias, on the one hand, and the testi-mony of Tijerino and Ramirez, on the other, appear to be in
conflict. I find the conflicts are superficial, but based on atti-tude and demeanor, I credit Tijerino and Ramirez wherethere are contradictions. Tijerino and Ramirez testified in an
open manner, they appeared plausible and convincing, they
gave their evidence in a straightforward manner without any
indication of dissembling. Lerias, in contrast, appeared to
hesitate when she seemed to perceive her response to a ques-
tion may have an adverse effect on Respondent's cause. She
did not appear to be giving full responses too all questions
on cross-examination and, on occasion, she had to be
prompted to respond. Her testimony contained inconsist-
encies, such as that previously noted concerning her role as
more than mere custodian of the petition. I find it is more
than mere coincidence that two employees supervised by
Hendy were called by Lerias to her office after Hendy and
others spoke to them about the desirability of decertification
of the Union. These antiunion activities, fostered at least in
part by Hendy and Bailey, predominantly occurring during
working time, in contravention of Respondent's no-solicita-
tion rule, amplified the appearance such activities were fa-
vored and promoted by Respondent, increasing the coercive
nature of these actions.Tijerino and Ramirez spoke English as a second language.However they exhibited the ability to understand the ques-
tions asked them in English and to respond clearly in
English. Hendy, Santos, and Bailey did not testify. Accord-
ingly, Tijerino's and Ramirez' testimony about their state-
ments are unrefuted. Tijerino and Ramirez are current em-
ployees and gave their testimony adverse to Respondent at
considerable risk of economic reprisal. This risk creates a
circumstance where their testimony was contrary to their best
interest and therefore not likely to be false. Georgia RugMill, 131 NLRB 1304, 1305 (1961), modified on othergrounds 308 F.2d 89 (5th Cir. 1962). Moreover, there was
no explanation for the failure of Hendy and Bailey, admitted
supervisors, to testify. Accordingly, an adverse inference
should be drawn by Respondent's failure to call these super-
visors, and I infer that if Bailey and Hendy testified, their
statement would not have supported Respondent's defense.
Greg Construction Co., 277 NLRB 1411, 1419 (1985); EarleIndustries, 260 NLRB 1128, 1144 (1982); Pur O Sil, Inc.,211 NLRB 333, 337 (1974).14Cf. International AutomatedMachines, 285 NLRB 1122, 1123 (1987); citing 2 Wigmore,Evidence §286 (2d ed. 1949); McCormick, 
Evidence §272
(3d ed. 1984). However, even absent an adverse inference,
I conclude the testimony of Tijerino and Ramirez should be
credited and warrant a finding of a violation of the Act.I find Hendy and Bailey were actively involved in assist-ing Santos and Lerias in their efforts to foster employee dis-
satisfaction with the Union. I further find that Hendy actively
assisted Lerias in soliciting signatures to the decertification
petition in bringing Tijerino to Santos and Lerias and trying 201DAVIES MEDICAL CENTER15Dorn did not recall stating in his affidavit he thought it was a group ofFilipino employees circulating the petition and wanted to see who signed it.
He did not initially recall the statement. I do not find this selective lapse of
recall sufficient grounds to discredit his otherwise credible unrefuted testi-
mony. His attitude and demeanor, after making allowance for his interest, was
plausible and convincing. He candidly admitted what he stated in his affidavit
and did not engage in dissimulation to explain away any inconsistencies.16I also note Loretta De Guzman and Aurora Arangcon, two of the principalemployees circulating the antiunion petition, did not appear and testify. Their
absences were also unexplained but do not warrant the drawing of an adverse
inference.17Based on Dorn's demeanor, which was straightforward and convincing,as well as Dorn's position as a current employee, who testified against his em-
ployer at personal economic risk, his testimony is credited.18On cross-examination Quilala asserted Kane said the petition is ``for peo-ple who don't no longer want to be represented by the union.'' The term ``per-
centage'' in her direct testimony could be a mistake in transcription or a mala-
propism. The record will not support a finding that Quilala did not understand
any terms being used or the significance of the conversation.to convince Ramirez to be antiunion immediately prior tosending him to see Lerias. The timing of these supervisors'
activities buttress my decision to not credit Lerias' testimony
that Hendy did not know why she wanted to see Tijerino and
Ramirez. Also, Hendy sent Tijerino to see Lerias and Hendy
did not tell Tijerino and Ramirez Lerias called and requested
to see them. This lack of corroboration of Lerias' story, co-
joined with my finding Lerias is not a credible witness, leads
me to conclude Hendy's and Bailey's otherwise unexplained
behavior to be actions taken in furtherance of the antiunion
petitions. I find it is highly improbable Hendy would make
antiunion statements to Ramirez and bring Tijerino to Bailey
and Santos shortly before Lerias is informed by unidentified
individuals that these two unit members might want to sign
on antiunion petition. Accordingly, I find, based on de-
meanor and probabilities, Hendy and Bailey actively engaged
in soliciting employees to sign the decertification petition in
concert with other employees, such as Lerias.Richard Dorn is a current employee of Respondent andchief shop steward for housekeeping, storeroom, and central
supply departments. As chief shop steward he determined the
antiunion petition he heard about would not fortuitously be
shown him so he decided to see if he could get one of the
petition's advocates to show it to him.15He also wanted toascertain if management was involved in the petitioning
process. According to Dorn, around April 21 or 22, 1989, he
saw De Guzman making a bed while he was working and
mentioned to her he heard there was a petition circulating
and asked to see it. De Guzman asked, ``What petition,'' de-
nied any knowledge of a petition, and then she left the room.
De Guzman returned with Arangcon who said ``that she
heard that I wanted to sign the petition. I said `yes, I want
to sign the petition.'''Arangcon laughed and left the room. A few minutes later,Arangcon returned with Isabel Walsh. According to Dorn:Walsh approached me and said, ``Richard, I heard Igot the big fish.'' And I asked her, ``What do you
mean you got the big fish?'' And she said, ``Well, I
heard you wanted to sign the petition.'' I said, ``Let me
see the petition.''So she patted her side, which is a lab coat that shehadÐI think it was the left sideÐand she said, ``I have
the petition right here.'' Then I said, ``Well, let me see
the petition, because I want to read what I'm signing.''
And then she sort of hesitated and she said, ``No, I
don't think I can trust you.'' And then she sort of
laughed and that was the end of it, the conversation.Walsh did not testify and her absence was unexplained.Under the extant circumstances, I draw the adverse inference
that if Walsh testified, her testimony would be unfavorable
to Respondent. Greg Construction Co., supra; Pur O Sil,Inc., supra.16Even if an adverse inference is not drawn dueto the failure of Walsh to testify, based on the unrefuted and
believable evidence of Dorn,17I find Walsh at the least indi-cated to Dorn that she had the antiunion petition in her pock-
et.Although Dorn did not see the petition, Walsh, by pattingher pocket while referring to the petition, clearly indicated to
Dorn she was currently in possession of the document during
the decertification campaign. However, there is no evidence
that Walsh, while indicating she was in possession of the de-
certification petition, actually was involved, directly or other-
wise, in soliciting signatures or assisting the campaign in any
other manner. Walsh's mere indication of possession of a
copy of the petition fails to warrant the finding of a violation
of the Act and this allegation of the complaint should be dis-
missed.Elana Quilala, a current employee in the laundry depart-ment, withdrew from membership in 1989. Quilala also sent
a letter to Respondent informing them of her withdrawal
from the Union. The letter was directed to Respondent's di-
rector of human resources, Kane. Kane asked to see Quilala
to confirm she sent the withdrawal letter to the Union and
if Quilala knew it would result in stopping union dues being
withdrawn from her paycheck. After making such a con-
firmation in Kane's office, Quilala got up to leave when she
saw the decertification petition and inquired about its signifi-
cance. According to Quilala, the conversation continued as
follows:I asked Ms. Kane, ``What is this?'' And she said,``Petition for people who don't want to get a percentage
¢sic in the union any more.''18And I asked, ``Why?Why do you have this?'' And she said, ``We want to
have a record of the names of people who want to
withdraw from the union any more.''Q. And did Ms. Kane say anything else after that toyou?A. Ms. Kane said to sign my name if I no longerwanted a percentage in the union. And so I did volun-
teer myself to sign my name below the names above.
Well, I was no longer a union person.Q. After you signed your name, did you have moreconversation with Katheryn ¢sic Kane or did you leave
at that point?A. Yes, I did. She told me I could go back to worknow, sir.That was the only time Quilala was in Kane's office dur-ing her employment at the hospital. Quilala described the pe-
tition as having names but could not recall if the names were
followed by a date; she did put the date she signed after her 202DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19Kane ceased her employment with Respondent in July 1989.20The unit described in Case 20±RD±1993 is as follows:All full-time and regular part-time employees, all short hour employeesas defined in the collective bargaining agreement and all on-call employ-
ees who worked a minimum of 32 hours in any pay period beginning
June 29, 1987 and ending August 9, 1987, including housekeeping depart-
ment employees, laundry department employees, storekeepers,
groundsmen, parking attendants, head dishwashers, dishwashers, pot
washers, fountain attendants, pantry (vegetable/salad) employees, kitchen
helpers, physical therapy aids, surgical aides, central supply aides, nurse
attendants, senior licensed vocational nurses, licensed vocational nurses,
surgical technicians, orthopedic technicians and psychiatric technicians
employed by the Employer at its San Francisco, California, facility, ex-cluding engineers, registered nurses, professional employees, dieticians,cooks, laboratory technicians, x-ray technicians, office clerical employees,
administrative secretaries, guards and supervisors as defined in the Act.name. She also testified the first name on the petition wasDorn's as well as four other names.Kane19testified and asserted on or about January 3, shecalled Quilala to her office to insure the withdrawal letter
was sent to the Union before she stopped having her union
dues taken out of Quilala's paycheck. Kane denied having a
decertification petition on her desk and/or asking Quilala to
sign such a petition. The petitions do have dates next to the
signatures and there is no petition with Dorn's name at the
top or elsewhere on the document. The petition Quilala
signed had only one name above hers, Richard Prouty, and
hers is the only undated signature on the document.The signatures above and below Quilala's were datedMarch 8, 1989. Quilala testified she was called to Kane's of-
fice in mid-January, which I find probable since her with-
drawal letter is dated December 26, 1988. Based on the con-
tradictions in her testimony and the probability she was in
Kane's office in January, as she testified, more than a month
before she apparently signed the petition, I conclude the
General Counsel failed to prove by a preponderance of the
credible evidence that Kane solicited Quilala's signature on
a decertification petition. Accordingly, I conclude this allega-
tion of the complaint should be dismissed.Kane was presented with the petition on or about April 4,1989, and, following Respondent's counsel's instructions,
checked the signatures on the petition with exemplars in the
signatories personnel files after insuring the signatories were
in the Local 250 unit from the computerized payroll list.
Kane found exemplars for all signatories to the petition. She
also counted the number of the employees she identified in
the unit to determine if a majority signed the petition. The
list is all employees in the classifications represented by the
Union by department number. The payroll list is prepared by
an outside contractor and updated monthly. There is no evi-
dence concerning the parameters used to identify employees
as members of the unit. There is no basis to determine the
record was a contemporaneous list of the appropriate unit on
or about April 4 or 5, 1989. The date the list was prepared
or other evidence it accurately reflected the members of the
unit were not facts placed in evidence.Kane testified she checked each signature against the pay-roll list but was unsure of at least one name on the petition.
No handwriting exemplars were presented at hearing. There
are employees on the list that did not work during the payroll
period covered by the list. The most recent certification in
1987 established a unit which required oncall or casual em-
ployees to work a specified number of hours to be eligible
to vote and hence to be eligible to be included in the unit
for the purposes of establishing if a majority of employees
in the unit signed the antiunion petition. The Charging Party
avers the consent election agreement in Case 20±RD±199320governs, overriding the unit description in the collective-bar-gaining agreement. As previously found, the unit described
in the collective-bargaining agreement is appropriate within
the meaning of Section 9(b) of the Act.In checking whether petition signatories were members ofthe unit, Kane did not make any effort to determine if those
employees who worked zero hours during the payroll period
had ever worked any hours or were otherwise properly in-
cluded in the unit. Kane did not know if the payroll list in-
cluded anyone on a leave of absence during that payroll pe-
riod or were otherwise absent; she did not go through the
personnel records to determine if any signatories were on a
leave of absence, on vacation, or otherwise excused from
work or ineligible to vote.Kane determined the bargaining unit had 119 employeesof which 63 signed the petition. Kane did not know the spe-
cific payroll period reflected on the payroll list and admittedthere was employee turnover each month. The first five sig-
natures on the petition were dated January 25, 1989, and al-
most all the signatures were dated January, February, or
March while the employee list was not requested until April
for an unstated payroll period.Respondent's attorney, by letter dated April 5, 1989, ad-vised effective May 1, 1989, it will no longer recognize the
Union as the employees' collective-bargaining representative
based on the petition. By letter dated April 12, 1989, the
Union requested Respondent let them see a copy of the peti-
tion because they have ``a good faith doubt as to the validity
of the petition.'' By a second letter, also dated April 12,
1989, the Union repeated its request for bargaining and infor-
mation. On April 18, 1989, Respondent's attorney refused to
commence negotiations based on the petition and, as pre-
viously noted, refused to provide the Union with a copy of
the petition because:Several employees have expressed fear of retaliation ifLocal 250 were to see their signatures on such a peti-
tion. We have no legal obligation to turn this petition
over to you, and we will not turn it over to you. We
will, of course, make the petition available to an appro-
priate government official or a mutually agreed upon
third party if necessary, if it is understood that each sig-
nature on the petition will remain confidential and that
under no circumstances will the names of those who
have signed, or have not signed, be revealed to Local
2509 by the government official or the impartial third
party.D. Alleged Unlawful InterrogationCarl Evans, a current employee, testified that in January1989, while he was waiting to punch out, and as Greg
Monardo was leaving the building, Greg Monardo said:
``Good evening, Carl, how are you?'' I said, ``Fine.'' And
he says, ``Are you still a member of Local 250?'' I say,
``Yes, I am.'' He said, ``Okay, I was just wondering.''Greg Monardo frequently spoke to Evans and on this occa-sion, smiled when he inquired about Evans' union affiliation. 203DAVIES MEDICAL CENTER21There is no evidence Greg Monardo knew of the circulation of the decer-tification petition during work hours, but he did know of its circulation in Jan-
uary or February 1989.22Dorn testified in an open and candid manner with a marked absence ofdevice in his appearance.This was the only conversation where Greg Monardo spoketo him about the Union.Greg Monardo had no recollection of this conversation, heusually chats with Evans two to three times a month about
sporting events and food. He unequivocally denies asking
Evans if he was still a member of the Union.Evans also claimed he had a conversation with GeorgeMonardo 2 weeks or more after the conversation with Greg
Monardo. Evans was unsure about the date, and gave a dif-
ferent date in his affidavit which was dated April 1989. He
claimed his affidavit was in error, that he believed he had
the conversation with George Monardo in mid-February. Ac-
cording to Evans, as he was getting off an elevator, George
Monardo was walking by and as they walked together, the
following conversation occurred:He [George Monardo] says, ``Good evening, how areyou doing, young man?'' I say, ``Fine. Yourself?'' And
he asked me, he said, ``Are you still a member of Local
250?'' I said, ``Yes, I am.'' He said, ``Do you pay
$19?'' I said, ``Yes, I do. If you'd like to check, you're
welcome to do so.'' He said, ``No, I was just wonder-
ing. You could do something else with your $19.''This was the first time in Evans' 9-year employment atRespondent that George Monardo asked him a question
about the Union. Evans had talked to only one employee,
Gasper Rockamora, about the Union prior to this conversa-
tion with George Monardo. On cross-examination, Evans
also admitted to speaking to Arangcon in April, as mentioned
in his affidavit, about the petition. Rockamora mentioned the
petition being circulated by Arangcon and Evans asked her
if he could see the petition; Arangcon just smiled and walked
away without responding to his request. Evans claims his af-
fidavit is incorrect about the time this conversation with
Arangcon occurred.George Monardo denies asking Evans if he is a memberof the Union and/or whether is paying $19 per month in
union dues. He admits speaking to Evans about two to three
times a month about casual matters not related to work but
had no independent recollection of any of these conversa-
tions. Admittedly, George Monardo knew an antiunion peti-tion was being circulated before he spoke with Evans in
March.I find Greg and George Monardo made the statementsEvans attributed to them based principally on demeanor.
Evans appeared more convincing. Further, he readily admit-
ted when he could not recall facts and when his affidavit was
in error due to his lack of understanding. He testified without
guise or guile. In contrast, George Monardo engaged in sur-
mise and he did not appear to be responding to the questions
fully regardless of the consequences. Greg Monardo testified
in a conclusionary manner, at times not responding to ques-
tions and volunteering information rather than testifying in a
straightforward manner. Accordingly, I credit Evans' testi-
mony where it conflicts with the Monardos.Dorn testified that in April 1989, Greg Monardo askedhim to come to his office. When he arrived at the office, the
following conversation occurred:He told me to sit down and he asked me how I wasdoing. I said I was doing fine. And he asked me a
question about how was the military, how was work.And then heÐafter we had that talkÐhe asked me, hesaid, ``I heard that there were cards going around from
the union.'' And I said, ``Yes, there were.'' And he
asked me how many. He asked me how many that were
signed. And I told him I didn't know. I knew one was
signed, because I signed it.Dorn also readily admitted Greg Monardo requested that thecards not be circulated during ``hospital time.'' At the time
of this conversation, there were union certification cards cir-
culating around Respondent's facility. This was not the first
time Greg Monardo called Dorn to his office to discuss
union activities, he does so two to three times a year.Greg Monardo admitted he called Dorn to his office andclaimed he told him he was free to leave before anything
was discussed, he was there voluntarily. He denies inquiring
how many cards had been signed. Greg Monardo previously
asked Dorn to come to his office to discuss union matters
such as the Union's plan to speak at a planning commission
meeting in a manner adverse to the best interests of the med-
ical center. Admittedly, Greg Monardo knew authorization
cards were being passed around the facility at the time he
held the conversation with Dorn in his office. Bailey was one
source of this rumor and Aurora Arangcon was the other. He
also heard a rumor, he believes from Bailey, that there was
a decertification petition being circulated in the medical cen-
ter. Arangcon and one or more housekeepers, whose names
Greg Monardo could not recall, complained the authorization
cards were being circulated during work hours. Respondent
had a policy prohibiting solicitations during work hours, in-
cluding the solicitation of the decertification petition.21Forthe previously stated reasons, I credit Dorn's22testimony andconclude Greg Monardo asked him how many authorization
cards had been signed.II. ANALYSISANDCONCLUSIONS
A. Asserted Failure to Provide Relevant InformationMost of the facts concerning this allegation areuncontroverted. The general criteria in right to information
cases were described in Mobil Exploration & Production,295 NLRB 1179, 1180 (1989):It is well settled that an employer has a statutoryduty to provide a union, upon request, with relevant in-
formation the union needs for the proper performance
of its duties as a collective bargaining representative.
NLRB v. Acme Industrial Co., 385 U.S. 432, 435±436(1967); Detroit Edison Co. v. NLRB, 440 U.S. 301(1979). In determining whether an employer is obli-
gated to supply particular information, the question is
only whether there is a ``probability that the desired in-
formation ¢is relevant, and that it would be of use to
the union in carrying out its statutory duties and re-
sponsibilities.'' NLRB v. Acme Industrial Co., supra at437. As the Supreme Court stated, the disclosure obli-
gation is measured by a liberal ``discovery-type stand- 204DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ard,'' not a trial-type standard, of relevance. Ibid.Where the requested information deals with information
pertaining to employees in the unit which goes to the
core of the employer-employee relationship, said infor-
mation is ``presumptively relevant.'' Shell DevelopmentCo. v. NLRB, 441 F.2d 880 (9th Cir. 1971). Where theinformation is presumptively relevant, the employer has
the burden of proving lack of relevance. Prudential In-surance Co., 412 F.2d 77 (2d Cir. 1969). ``But wherethe request is for information with respect to matters
occurring outside the unit, the standard is somewhat
narrowed ... and relevance is required to be some-

what more precise. ... The obligation is not unlimited.

Thus, where the information is plainly irrelevant to any
dispute there is no duty to provide it.'' Ohio PowerCo., 216 NLRB 987, 991 (1975); Doubarn Sheet Metal,243 NLRB 821, 823 (1979). Thus, where the requested
information deals with matters outside the bargaining
unit, the union must establish the relevancy and neces-
sity of its request for information. San Diego News-paper Guild Local 95 v. NLRB, 548 F.2d 863 (9th Cir.1977).I find that the information sought by the Union concernsemployees it represents and does enjoy the presumption of
relevancy. Gunn & Briggs, Inc., 267 NLRB 944, 947 (1983);NLRB v. United Technologies Corp., 789 F.2d 121 (2d Cir.1986), enfg. 274 NLRB 609 (1985), and 274 NLRB 1069
(1985).Respondent argues it has no obligation to provide the re-quested information on several grounds. Initially, Respondent
argues it did not refuse to provide the requested information
until after it withdrew recognition from the Union; prior to
that time it never informed the Union it would not supply
the information. Another argument is, the parties' longstand-
ing practice of Respondent waiting until the first negotiating
session to determine which items were of import to the
Union before providing any requested information amounts
to a waiver, at least until the first bargaining session.Usually, the employer has an obligation to bargain in goodfaith by making a reasonably diligent effort to provide or ob-
tain the requested information. John S. Swift Co., 124 NLRB394 (1959), enfd. in part and denied in part 277 F.2d 641(7th Cir. 1960), where the court held:And from a review of the record it is apparent that al-though the company had not expressly refused to fur-
nish the information on the health and welfare benefits
costs there was substantial evidence to support the
Board's finding that the company ``made no reasonably
diligent effort to obtain it.''Analogously, I find Respondent's failure to expresslyrefuse to furnish the information, standing alone, is not ex-
culpatory and its obligation to furnish the information re-
mains unless the Union waived its right to the information
prior to the commencement of bargaining. ``National labor
policy disfavors waiver of statutory rights by a union and
thus a union's intention to waive a right must be clear before
a waiver can succeed.'' C&P Telephone Co. v. NLRB, 687F.2d 633, 636 (2d Cir. 1982).Respondent claims the Union, by its past conduct of notrequiring production of information requested for collectivebargaining until the first bargaining session since late 1975,when they commenced requesting information in their re-
opener letters and thereby waived its right to have the infor-
mation provided prior to the first bargaining session. There
was no evidence adduced concerning whether the question of
when information sought by the Union in its reopener letters
should be produced by Respondent was ever expressly dis-
cussed during negotiations. According to Corbett:Q. What has happened at the first negotiating ses-sion, Mr. Corbett, thatÐwhen the issue of information
is discussed?A. In some instances, the union has asked for infor-mation at the first session. In some instances, it has not.The employers have usually supplied the informationrequested within a reasonable period of time, provided
that the employer ascertain and advise the union that in-
deed the information was related to the negotiations and
to the proposals.There is no evidence the Union and Respondent discussedwhen relevant requested information would be provided in
the event there were no collective-bargaining negotiations
forthcoming or under any other exigencies.The Board, where a claimed waiver is based on bargaininghistory and is not incorporated in the collective-bargaining
agreement, as here, requires the matter be ``fully discussed''
and ``consciously explored.'' Bunker Hill Co., 208 NLRB 27(1973); New York Mirror, 151 NLRB 834 (1965). As statedin Elizabethtown Water Co., 234 NLRB 318, 320 (1978):The Board has declined to find that a party to a con-tract has waived its rights to bargain concerning manda-
tory subjects of bargaining simply because it failed to
mention the subject; instead, the Board requires ``a con-
scious relinquishment by the union, clearly intended
and expressed.'' [Perkins Machine Co., 141 NLRB 98,102 (1963).]The Board has affirmed this position in its recent decisionin Johnson-Bateman Co., 295 NLRB 180, 184±185 (1989),as follows:It is well settled that the waiver of a statutory rightwill not be inferred from general contractual provisions;
rather, such waivers must be clear and unmistakable.
[Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708(1983).] Accordingly, the Board had repeatedly held
that generally worded management rights clauses or
``zipper'' clauses will not be construed as waivers of
statutory bargaining rights. [Suffolk Child DevelopmentCenter, supra, 277 NLRB 1345, 1350 (1985); KansasNational Education Assn., 275 NLRB 638, 639 (1985).]Cf. Rockkford Manor Care Facility, 279 NLRB 1170(1986). In Suffolk Child Development Center, for exam-ple, the Board found that the management-rights clause
did not constitute a waiver by the union of its right to
bargain about changes in medical benefits, because
there was not specific reference in that clause to em-
ployee medical benefits or other terms of employment.
Likewise, in Kansas National Education Assn., at 639,the Board found that language in the management-
rights clause reserving to management ``the right to 205DAVIES MEDICAL CENTER23Sec. 7 of the Act provides, as here pertinent:Employees shall have the right to self-organization, to form, join, or assist
labor organizations, to bargain collectively through representatives of their
own choosing, and to engage in other concerted activities for the purpose
of collective bargaining or other mutual aid or protection, and shall also
have the right to refrain from any or all of such activities ....carry out the ordinary and customary functions of man-agement and adopt policies ... and practices in fur-

therance thereof'' did not constitute a waiver by the
union of its right to bargain about employee transfer ar-
rangements. More specifically, the Board found ``[t]he
provision is at best vague and as such insufficient to
meet the standard of a `clear and unmistakable waiv-
er.'''Waiver of a statutory right may be evidenced by bar-gaining history, but the Board requires the matter atissue to have been fully discussed and consciously ex-
plored during negotiations and the union to have con-
sciously yielded or clearly and unmistakably waived its
interest in the matter. [Rockwell International Corp.,260 NLRB 1346, 1347 (1982).] [Emphasis added.]Although the Union did not require production of informa-tion in prior situations before the first negotiating sessions,
it has not been shown to have entered an understanding that
information will never be produced before the first negotiat-
ing session. I find the evidence does not establish the Union
clearly relinquished and therefore waived its statutory right
to the reasonably diligent production of relevant information.
Respondent's failure to produce the information in a reason-
ably diligent manner is a violation of Section 8(a)(5) and (1)
of the Act.B. Alleged Unlawful InterrogationsSection 8(a)(1) of the Act makes it an unfair labor practicefor an employer ``to interfere with, restrain, or coerce em-
ployees in the exercise of the rights guaranteed in Section 7
of the Act.''23The test whether interrogations by employersare violative of the Act is if ``under all of the circumstances
the interrogation reasonably tends to restrain, coerce or inter-
fere with rights guaranteed by the Act.'' Rossmore House,269 NLRB 1176 (1984), enfd. sub nom. Hotel & RestaurantEmployees Local 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985).Rossmore House, partially reversed PPG Industries, 251NLRB 1146 (1980), which held questions concerning union
sympathies, even when addressed to open and active union
supporters in the absence of threats of promises, are inher-
ently coercive.The Board, in Rossmore House, overruled ``PPG and simi-lar cases to the extent they find that an employer's question-
ing open and active union supporters about their union senti-
ments, in the absence of threats or promises, necessarily
interferes with, restrains, or coerces employees in violation
of Section 8(a)(1) of the Act.'' Instead, the Board will now
consider the background, the identity of the questioner, the
nature of the information sought, and the location and meth-
od of interrogation. Id. at fn. 20. As counsel for the General
Counsel notes, an employee's status as an open and active
union supporter does not grant employers a license to ask
questions which under all the circumstances are coercive.
Citing Atlantic Forest Products, 282 NLRB 855 (1987);Phillips Industries, 295 NLRB 717 (1989). The employee'sstatus is just one factor to be considered.Having found Greg Monardo asked Evans, in a hallwaynear the hospital's housekeeping department, if he is still a
member of the Union; the totality of the circumstances of
this questioning must be examined to determine if it was co-ercive. There is no evidence any other employees were
present. Greg Monardo is president of Respondent. There is
no evidence Evans was an open and active union supporter.
The atmosphere as demonstrated by the circulation of an
antiunion petition by some employees, as found below, with
the assistance and connivance of admitted supervisors exhib-
ited management disfavor of the Union and its advocates.
The inquiry was not contextually made in a friendly and/or
joking atmosphere. The Employer presented no valid purpose
for questioning Evans and did not assure him that no repris-
als would be taken against him. The questioning did not
serve a legitimate purpose and none was conveyed to Evans.
The conversation was of a nature which would render the
questions of union affiliation and dues payments coercive.
The subject was introduced by Greg Monardo and he did not
explain the basis for the inquiry, increasing the coercive im-
pact of the query. Accordingly, I find under these cir-
cumstances, Greg Monardo's questioning of Evans con-
stituted unlawful interrogation under Section 8(a)(1) of the
Act. Fiber Glass Systems, 298 NLRB 504 (1990).About 2 weeks later, George Monardo, Greg's father andRespondent's vice chairman of the board of directors, asked
Evans if he was still a member of the Union and paying $19,
which is the amount of union dues. This conversation also
occurred in a hallway and was not contextually raised by
anything Evans said to George Monardo. The raising of the
issue of Evans' union membership by a high management of-
ficial of an employee who was not shown to be open and
active union supporter, about 2 weeks after his son made a
similar inquiry, is under these circumstances, coercive inter-
rogation in violation of Section 8(a)(1) of the Act. As pre-
viously noted, Respondent did not have a valid purpose for
the questionings. See Fiber Glass Systems, id., and LiquitaneCorp., 298 NLRB 292 (1990).I find Respondent did not unlawfully interrogate Dorn whowas the chief shop steward. Dorn previously had conversa-
tions with Greg Monardo in his office concerning union ac-
tivities based on his position as chief union steward, and
there was no aspect of the unusual to create coercion in this
case. Dorn admitted Greg Monardo inquired if union author-
ization cards were being circulated in a manner that con-
travene Respondent's no-solicitation rule. There is no claim
Respondent's no-solicitation rule is unlawful. Further, Dorn
knew his presence in the office was voluntary and, based on
past practice and statements made during the conversation,
related to his position of chief shop steward. Dorn testified
Greg Monardo asked ``how many cards there were'' and
asked that they not be passed around during hospital time.
Greg Monardo's question concerning the number of cards
could readily be interpreted as an attempt to determine the
extent of the violations of Respondent's valid no-solicitation
policy. The context of this question was not sufficiently de-
tailed to warrant the conclusion it was unrelated to the num-
ber of violations of the no-solicitation rule or other valid
basis for inquiry. The General Counsel has not demonstrated
in the circumstances presented that the conversation rose to 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
the level of reasonably tending to restrain, coerce, or inter-fere with the rights guaranteed by the Act. Accordingly, I
conclude this allegation of the complaint should be dis-
missed.Counsel for the General Counsel and the Charging Partyaver Respondent also violated the Act by disparate applica-
tion of the no-solicitation policy inasmuch as its supervisors
and/or agents solicited signatures of employees during
worktime. The complaint did not contain this allegation and
I find the issue was not fully and fairly tried since Respond-
ent never had notice of this alleged violation and failed to
present evidence concerning the matter. Further, the General
Counsel has failed to make a prima facie case. The no-solici-
tation rule was not introduced into evidence and the only
means a violation can be found is by inference and innuendo
as well as Greg Monardo's testimony supervisors and line
employees were also subject to the rule. The failure to intro-
duce into evidence the substance of the rule and other evi-
dence of its application, disparately or otherwise, cojoined
with the failure to put Respondent on notice such as amend-
ment to the complaint was contemplated, requires me to find
this matter was not fully and fairly tried. Champ Corp., 291NLRB 803 (1988).C. The Antiunion PetitionThe General Counsel and the Charging Party argue Re-spondent violated Section 8(a)(1) of the Act by supervisors
and/or agents being involved in soliciting employees to sign
the decertification petition. I have found above that Bailey
and Hendy were involved in the circulation of the decerti-
fication petition. The General Counsel and the Charging
Party argue Elizabeth Santos and Betty Lerias are agents of
Respondent within the meaning of Section 2(13) of the Act.
An agent within the meaning of Section 2(2) and (13) of the
Act is defined in American Door Co., 181 NLRB 37, 41(1970), as an employee who, under all the circumstances, the
other employees could reasonably believe was reflecting
company policy, and speaking and acting for management.The employer is liable for unfair labor practices committedby an employee who acts as an agent of the employer. Ma-chinists Local 35 v. NLRB, 311 U.S. 72, 80±81 (1940). Indetermining employer culpability for the act of an agent, the
question of ratification or authorization of the specific acts
is not determinative, id., rather, the rules of Agency, includ-
ing the rules of apparent authority, are applicable. NLRB v.Bel-Air Mart, Inc., 497 F.2d 322, 324 (4th Cir. 1974); NLRBv. Johnson Sheet Metal, Inc., 442 F.2d 1056, 1060 (10th Cir.1971).I find under the circumstances present in this proceedingthat both Santos and Lerias are agents as defined in Section
2(2) and (13) of the Act. It is unrefuted Hendy escorted
Tijerino to her meeting with Bailey, an admitted supervisor,
and that both supervisors Hendy and Bailey directed Tijerino
to talk with Santos. Thereafter, Hendy directed both Tijerino
and Ramirez to see Lerias for the purpose of Lerias soliciting
their signatures to the decertification petition. Lerias and
Santos were clearly acting in roles, professedly as agents for
admitted supervisors, in relations with employees arising
from and in apparent accordance with the instructions of su-
pervisors Hendy and Bailey. Travelers Insurance Co. v. Mor-row, 645 F.2d 41, 45 (10th Cir. 1981); Mechanical Engi-neers v. Hydrolevel Corp., 456 U.S. 556, 566 fn. 5 (1982).As the Ninth Circuit Court of Appeals stated in NLRB v.Donkin's Inn, 532 F.2d 138, 141 (1976):The principal's manifestations giving rise to apparentauthority may consist of direct statements to the third
person, directions to the agent to tell something to the
third person, or the granting of permission to the agent
to perform acts under circumstances which create in
him reputation of authority in the area which the agent
acts.Hendy, an uncontroverted supervisor and the direct super-visor of Tijerino and Ramirez, repeatedly directed Tijerino
and Ramirez to see Lerias after campaigning for decertifica-
tion of the Union by bringing Tijerino to Santos and directly
discussing decertifying the Union with Ramirez and then es-
corting him to Lerias' office. Tijerino and Ramirez were not
told Lerias was just a coworker without any supervisory or
other authority. They were sent to her office as part of an
official work request from their supervisor, Hendy. There is
no evidence they knew who Lerias was or her function either
on the job or in relation to the antiunion petition. I find the
solicitation of their signatures on the antiunion petition under
these circumstances coercive.Tijerino, after being escorted to Santos by Hendy and hav-ing both Hendy and Supervisor Bailey instruct her to talk
with Santos about the Union, was told the Union did not ``do
anything for you.'' This antiunion statement was then fol-
lowed by Hendy's repeated requests Tijerino see Lerias. I
find the Employer, through Hendy and Bailey, placed
Tijerino and Ramirez in the position where they, as rank-
and-file employees, could reasonably believe Santos and
Lerias spoke on behalf of management and that Santos and
Lerias were vested with apparent authority to act as the Em-
ployer's agents. Thus, the actions of Santos and Lerias are
attributable to the Employer. Helena Laboratories v. NLRB,557 F.2d 1183, 1187 (5th Cir. 1977); NLRB v. Solboro Knit-ting Mills, 572 F.2d 936, 941 (2d Cir. 1978); NLRB v. Broy-hill Co., 514 F.2d 655, 657 (8th Cir. 1975).The uncontroverted facts require the decision Hendy andBailey were working with Santos and Lerias in a campaign
to decertify the Union. There was no other explanation of-
fered for the coincidence of Tijerino speaking to Santos and
Lerias about the antiunion campaign immediately after super-
visors directed her to these employees. I conclude that under
all the circumstances, the employees could reasonably be-
lieve that Santos and Lerias were reflecting employer policy,
and speaking and acting for management when they were as-
sociated with the decertification petitions.This finding is buttressed by the similar incident concern-ing Ramirez being brought to Lerias shortly after Hendy
gave him an antiunion lecture. The solicitation of Tijerino
and Ramirez to sign the decertification petition cannot be
characterized as mere chance or a casual isolated incident re-
flecting isolated action by Lerias and Santos. The nature of
the incidents require a conclusion that Respondent's super-
visors Bailey and Hendy were actively involved in persuad-
ing employees to support the decertification effort and as-
sisted in the solicitation of employees' signatures on the peti-
tion.I find that under all the circumstances, the acts of Re-spondent and its agents were coercive, indicating it disfavors 207DAVIES MEDICAL CENTERunion representation and wanted employees to support its po-sition by signing the petitions, in violation of Section 8(a)(1)
of the Act. Community Cash Stores, 238 NLRB 265 (1978);Sherwood Diversified Services, 288 NLRB 341 (1988);Dentech Corp., 294 NLRB 924 (1989); St. Mary's MedicalCenter, 297 NLRB 421 (1989). See also Einhorn Enter-prises, 279 NLRB 576 (1986).The complaint also alleges Respondent's chief house phy-sician Walsh circulated the decertification petition. I have
previously found that the record fails to support a findingWalsh committed this violation of the Act and this allegation
of the complaint should be dismissed.D. Respondent's Alleged Unlawful WithdrawalofRecognition
Respondent withdrew recognition from the Union on April5, 1989, effective May 1, 1989. Respondent contends this
withdrawal is appropriate based on the employee petitions
raising a good-faith doubt the Union represented a majority
of the employees in the unit. The General Counsel argues the
record does not establish Respondent had a reasonable good-
faith belief the Union no longer represented a majority of the
employees. Initially, the General Counsel asserts recognition
was withdrawn in the face of unremedied unfair labor prac-
tices, i.e., the unlawful interrogations, its promotion of the
circulation of decertification petition, including the involve-
ment of supervisors in the soliciting of signatures, and its
failure to furnish the Union with relevant information. Also
alleged is the failure of Respondent to clearly demonstrate a
majority of the represented employees signed the decertifica-
tion petitions.The legal standard in considering the defense of a good-faith doubt of continued union majority was stated in Hos-pital Employees District 1199P v. NLRB, 864 F.2d 1096,1101±1102 (3d Cir. 1989), as follows:A union chosen by an appropriate bargaining unit ispresumed to have the continued support of the majority
of its members. See Fall River Dyeing, 107 S.Ct. at2233; NLRB v. Burns International Security Service,Inc., 406 U.S. 272, 279 n. 3 (1972) ... The purpose
behind this presumption is to promote stability in the
collective bargaining relationship and hence industrial
peace. See Fall River Dyeing, 107 S.Ct. at 2233.``Where an employer remains the same, a Board certifi-
cation carries with it an almost conclusive presumption
that the majority representative status of the union con-
tinues for a reasonable time, usually a year. After this
period, there is a rebuttable presumption on majority
representation.'' Burns, 406 U.S. at 279 n. 3 (citationsomitted). After the initial year, the question of whether
the presumption of majority support has been rebutted
is recast in terms of whether the employer ``has reason-
able, good faith grounds for believing that the union
has lost its majority status'' after a collective bargain-
ing agreement has expired. International Association ofBridge, Structural & Ornamental Iron Workers, Local
3 v. NLRB, 843 F.2d 770, 772 (3d Cir.), cert. denied,109 S.Ct. 222 (1988).In order to show good faith doubt, the employermust produce evidence probative of a change in em-
ployee sentiment. This is a difficult burden to meet. Forexample, the fact that an employee has crossed a picketline is not evidence that the employee has abandoned
the union. NLRB v. Frick Co., 423 F.2d 1327, 1333±34 (3d Cir. 1970). Similarly, we have declined to ac-
cept testimony proffered by an employer's representa-
tive based on his subjective conclusions about change
in sentiment. Toltec Metals, Inc. v. NLRB, 490 F.2d1122, 1125 (3d Cir. 1974). In sum, for an employer
``[t]o meet this burden `requires more than an employ-
er's mere mention of [its good faith doubt] and more
than proof of the employer's subjective frame of mind.'
What is required is a `rational basis in fact.''' Toltec,490 F.2d at 1125 (bracketed statement in original)
(quoting NLRB v. Risk Equipment Co., 407 F.2d 1098,1101 (4th Cir. 1969)); see also Frick, 423 F.2d at 1331.Another criterion to the professing of a good-faith doubtof the union's majority status is that this claim must be
raised in a context free of illegal antiunion activities or con-
duct by the employer ``aimed at causing disaffection from
the union.'' Celanese Corp. of America, 95 NLRB 664, 673(1951). I have already found that in January 1989 and con-
tinuing to date, Respondent unlawfully materially affected its
employees by failing to provide the Union with information
reasonably necessary to its performance as collective bar-
gaining representative, in violation of Section 8(a)(5) and (1)
and Section 8(d) of the Act. I have also found several viola-
tions of Section 8(a)(1) of the Act, including unlawful inter-
rogation and unlawful participation of supervisors and agents
in the decertification campaign, the very basis upon which
Respondent claims it holds a good-faith doubt of the Union's
continuing status as the representative of a majority of the
employees in the unit.Respondent argues the petition should be considered avalid representation of employee sentiment for there was ``no
more than minimal employer involvement in the petition'';
citing Eastern States Optical Co., 275 NLRB 371 (1985). Ifind this argument unpersuasive and without merit. The
Board in Eastern States, found the only employer involve-ment was assistance in drafting the verbiage of the petition
after and pursuant to an employee's request. The Board spe-
cifically held it was undisputed the Employer ``played no
role in obtaining the ... signatures.'' Id. at 371. In the in-

stant proceeding I have found Respondent, through its super-
visors and agents, assisted in obtaining signatures during
worktime when there was a valid no-solicitation rule in place
and thus interfered with its employees' Section 7 rights. Thus
I find Respondent is precluded from relying on the petition
as grounds for withdrawing recognition of the Union. Re-
spondent's action in these circumstances were sufficient to
taint the entire solicitation of signatures on the antiunion pe-
tition. Dow Chemical Co., 217 NLRB 376 (1975); SherwoodDiversified Services, supra; Alexander Linn Hospital Assn.,288 NLRB 103 (1988). Accordingly, I conclude that Re-
spondent's withdrawal of recognition violated Section 8(a)(5)
and (1) of the Act.The Charging Party argues, assuming arguendo, the decer-tification petition was not tainted by unfair labor practices,
it failed to establish a loss of majority. Specifically, the
Charging Party avers Kane, and thus Respondent, failed to
establish and substantiate the claim the bargaining unit con-
tained 119 persons of whom 63 signed the decertification pe- 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24If it is found the petition was not tainted by the involvement of super-visors and agents in the solicitation process, I would find that Respondent
failed to clearly establish it held a reasonably based good-faith doubt of union
majority. Colonna's Shipyard, 293 NLRB 136 (1989).tition. In support of this argument, the Charging Party notesthere are a number of employees on the payroll list relied
upon by Kane in checking whether signatories of the petition
were in fact employees that were not shown to have worked
during the period represented by the payroll readout Kane
obtained from a contractor who prepared the document.
There is no evidence records were checked to discover if
these employees had worked since the first signature was ob-
tained on the petition around January 25, 1989. All she did
was examine the exemplars of the signatures of the employ-
ees, she made no effort to speak to any signatories to verify
they signed the petition. Kane could not state which payroll
period the list represented. The Charging Party contends 10
of the signatories to the petition may be casual employees
possibly not entitled to inclusion in the unit.Since the applicability of the payroll list to the determina-tion of the employees included in the unit during the appro-
priate time the decertification petition was circulated and
signed, the Charging Party argues the payroll list should not
be considered. In sum, the Charging Party avers Respondent
failed to demonstrate the signatories to the decertification pe-
titions were members of the unit certified as appropriate by
the Board in October 1987 and did not establish the signato-
ries were qualified for inclusion in the bargaining unit. Con-
sidering the above conclusion the decertification petition was
tainted by the involvement of supervisors and agents in the
solicitation of signatures, I find it unnecessary to address this
contention of the Charging Party.24CONCLUSIONSOF
LAW1. The Respondent, Davies Medical Center, is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act.2. Hospital & Health Care Workers Union Local No. 250,Service Employees International Union, AFL±CIO is a labor
organization within the meaning of Section 2(5) of the Act.3. At all times material the Union has been the exclusivecollective-bargaining representative within the meaning of
Section 9(a) of the Act for the following appropriate unit:All full time and regular part time employees coveredunder the terms of Respondent's bargaining proposal
implemented on or about May 1, 1988, excluding all
other employees, guards and supervisors as defined in
the Act.4. At all times material herein, the Union has been the ex-clusive collective-bargaining representative of all of the em-
ployees in the unit found appropriate in Conclusion of Law
3 for the purposes of collective bargaining within the mean-
ing of Section 9(a) of the Act.5. By coercively interrogating employees about their unionmembership and the amount of their union dues, Respondent
violated Section 8(a)(1) of the Act.6. By supervisors and agents encouraging, and coercivelysoliciting its employees to sign a petition to decertify the
Union, Respondent engaged in, and is engaging in, unfair
labor practices within the meaning of Section 8(a)(1) of the
Act.7. By failing and refusing to furnish the Union with cer-tain information requested by it, Respondent has engaged in
an unfair labor practice in violation of Section 8(a)(5) and
(1) of the Act.8. By withdrawing and withholding recognition of theUnion and the exclusive representative of its employees in
the above specified unit, Respondent has refused to bargain
with the Union in violation of Section 8(a)(5) and (1) of the
Act.9. These unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.10. Respondent has not otherwise violated the Act.THEREMEDYHaving found Respondent has engaged in certain unfairlabor practices, I find it necessary to order it to cease and
desist and take certain affirmative actions designed to effec-
tuate the policies of the Act.Having found Respondent has refused to meet and bargainwith the Union in violation of Section 8(a)(5) and (1) of the
Act, it will be ordered to cease and desist therefrom and, on
request, to bargain collectively in good faith with the Union
as the exclusive representative of all the employees in the ap-
propriate unit, and in the event an understanding is reached,
to embody such understanding in a signed agreement. See
Winn-Dixie Stores, 243 NLRB 972 (1979); Alsey Refrac-tories Co., 215 NLRB 785 (1974). In addition, Respondentshould maintain in effect the terms and conditions of em-
ployment specified in the now-expired collective-bargaining
agreement unless and until the Respondent and the Union
agree otherwise, or until the parties bargain to a legitimate
impasse.To the extent Respondent has changed the terms and con-ditions of employment in effect under the old agreement to
the economic detriment of employees, Respondent is required
to make whole the employees for any losses they suffered as
a consequence of its unlawful unilateral changes and with-
drawal of recognition.In the event any backpay is due, the computation of back-pay shall be in the manner provided by the Board in F.W.
Woolworth Co., 90 NLRB 289 (1950), together with interestas provided in New Horizons for the Retarded, 283 NLRB1173 (1987), except that any interest accrued prior to January
1, 1987, shall be computed in the manner prescribed in Flor-ida Steel Corp., 231 NLRB 651 (1977).[Recommended Order omitted from publication.]